

Third Amendment to Amended and Restated Revolving Credit Agreement
 
This Third Amendment to Amended and Restated Revolving Credit Agreement (herein,
the “Amendment”) is entered into as of August 31, 2007, by and among World
Acceptance Corporation, a South Carolina corporation (the “Borrower”), the Banks
party hereto, Bank of Montreal, as successor Agent for the Banks (the “Agent”),
and Harris N.A. as resigning Agent for the Banks (the “Prior Agent”).
 
Preliminary Statements
 
A.The Borrower, the Banks, JPMorgan Chase Bank as Co-Agent, and the Prior Agent
are parties to a certain Amended and Restated Revolving Credit Agreement, dated
as of July 20, 2005, as amended (the “Credit Agreement”). All capitalized terms
used herein without definition shall have the same meanings herein as such terms
have in the Credit Agreement.
 
B.The Borrower has requested that the Banks agree to extend the Termination
Date, increase the Base Revolving Credit Commitment, increase the Seasonal
Revolving Credit Commitment, and make certain other amendments to the Credit
Agreement, and the Banks are willing to do so under the terms and conditions set
forth in this Amendment. In addition, Harris N.A. is resigning as “Agent” under,
and as defined in, the Credit Agreement, and the parties have agreed to
substitute Bank of Montreal as successor Agent and, in connection therewith, to
replace Harris N.A. (herein, the “Departing Bank”) as a Bank with BMO Capital
Markets Financing, Inc. (herein, the “New Bank”) as a replacement Bank.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1.
Assignment.

 
The Departing Bank hereby agrees to sell and assign without representation,
recourse, or warranty all of its Obligations and Commitment (except the
Departing Bank represents to New Bank that it has authority to execute and
deliver this Amendment and sell its Obligations and assign its Commitment
contemplated hereby, which Obligations are owned by the Departing Bank free and
clear of all Liens), and upon the satisfaction of the conditions precedent set
forth in Section 4 hereof New Bank hereby agrees to purchase and assume, 100% of
the Departing Bank’s outstanding Obligations and Commitment under the Credit
Agreement and the Loan Documents (including, without limitation, all of the
Loans held by the Departing Bank) for a purchase price equal to the outstanding
principal balance of Loans owed to the Departing Lender under the Credit
Agreement as of the effective date of this Amendment, which purchase price shall
be paid in immediately available funds on such date. Such purchase and sale
shall be arranged through Bank of Montreal, as successor Agent as provided for
below, and the Departing Bank hereby agrees to execute such further instruments
and documents, if any, as Bank of Montreal, as successor Agent, may reasonably
request in connection therewith. The New Bank hereby confirms that it has
received a copy of the Loan Documents and the exhibits related thereto, together
with copies of the documents which were required to be delivered under the
Credit Agreement as a condition to the making of the Loans and other extensions
of credit thereunder. The New Bank acknowledges and agrees that it has made and
will continue to make, independently and without reliance upon the Agent or any
other Bank and based on such documents and information as it has deemed
appropriate, its own credit analysis and decisions relating to the Credit
Agreement. The New Bank further acknowledges and agrees that the Agent has not
made any representations or warranties about the credit worthiness of the
Borrower or any other party to the Credit Agreement or any other Loan Document
or with respect to the legality, validity, sufficiency or enforceability of the
Credit Agreement or any other Loan Document or the value of any security
therefor.

 
 

--------------------------------------------------------------------------------

 
 
Upon satisfaction of the conditions precedent set forth in Section 4 hereof and
the payment of the purchase price owing to the Departing Bank pursuant hereto,
the Departing Bank shall cease to be a Bank under the Credit Agreement and the
other Loan Documents and (i) the New Bank shall have the rights of the Departing
Bank thereunder subject to the terms and conditions hereof, and (ii) the
Departing Bank shall have relinquished its rights (other than rights to
indemnification and reimbursements referred to in the Credit Agreement which
survive the repayment of the Obligations owed to the Departing Bank in
accordance with its terms, including Sections 2.10, 12.6 and 12.13 thereof) and
be released from its obligations under the Credit Agreement; provided Harris
N.A. shall continue to serve as Security Trustee pursuant to the Loan Documents
and nothing herein contained shall affect its rights or obligations in its
capacity as such Security Trustee. It is understood that all unpaid interest and
fees accrued to the effective date of this Amendment that are owed to the
Departing Bank with respect to the interest assigned hereby are for the account
of the Departing Bank and such interest and fees accruing from and including the
effective date of this Amendment are for the account of the New Bank. Each of
the Departing Bank and the New Bank hereby agrees that if it receives any amount
under the Credit Agreement which is for the account of the other, it shall
receive the same for the account of such other party to the extent of such other
party’s interest therein and shall promptly pay the same to such other party.
 
Section 2.
Resignation of Harris N.A. as Agent and appointment of Bank of Montreal as
successor Agent.

 
Harris N.A. is currently Agent for the Banks under the Credit Agreement and the
related Loan Documents. Harris N.A. is resigning as Agent under the Credit
Agreement and the related Loan Documents, effective upon the satisfaction of the
conditions precedent set forth in Section 4 below. Each Bank hereby appoints
Bank of Montreal as the successor Agent for all purposes of the Credit Agreement
and the other Loan Documents, effective immediately (any prior written notice
thereof required by Section 11.8 of the Credit Agreement being expressly waived
by the parties hereto), and hereby authorizes Bank of Montreal, the successor
Agent, to take such action as the Agent on behalf of the Banks and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto. All references in the Loan Documents, including
any exhibits or schedules thereto, to Harris N.A. as Agent shall from and after
the effective date of this Amendment be deemed to be a reference to Bank of
Montreal, as Agent; provided Harris N.A. shall continue to serve as Security
Trustee pursuant to the Loan Documents and nothing herein contained shall affect
its rights or obligations in its capacity as such Security Trustee. The Borrower
hereby consents to the appointment of Bank of Montreal as the successor Agent
for all purposes of the Credit Agreement and the other Loan Documents.

 
-2-

--------------------------------------------------------------------------------

 
 
 
Section 3.
Amendments.

 
Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Credit Agreement shall be and hereby is amended as follows:
 
3.1.The defined terms “Base Rate”, “Eurodollar Margin”, and “LIBOR” (including
the definitions of “LIBOR Index Rate” and “Telerate Page 3750” found therein)
set forth in Section 2.1 of the Credit Agreement (Applicable Interest Rates)
shall each be amended and restated in their entirety to read as follows (which
shall each be effective as of August 31, 2007):
 
“Base Rate” means for any day the greater of: (i) the rate of interest announced
or otherwise established by the Agent from time to time as its prime commercial
rate, or its equivalent, for U.S. Dollar loans to borrowers located in the
United States as in effect on such day, with any change in the Base Rate
resulting from a change in said prime commercial rate to be effective as of the
date of the relevant change in said prime commercial rate (it being acknowledged
and agreed that such rate may not be the Agent’s best or lowest rate) and
(ii) the sum of (x) the rate determined by the Agent to be the average (rounded
upward, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to the Agent at approximately 10:00 a.m. (Chicago time) (or as soon
thereafter as is practicable) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) by two or more Federal funds
brokers selected by the Agent for sale to the Agent at face value of Federal
funds in the secondary market in an amount equal or comparable to the principal
amount for which such rate is being determined, plus (y) 1/2 of 1%.
 
“Eurodollar Margin” means 1.80% per annum.
 
“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Agent at 11:00 a.m. (London, England time) two (2) Business
Days before the beginning of such Interest Period by three (3) or more major
banks in the interbank eurodollar market selected by the Agent for delivery on
the first day of and for a period equal to such Interest Period and in an amount
equal or comparable to the principal amount of the Eurodollar Loan scheduled to
be made as part of such Borrowing.“LIBOR Index Rate” means, for any Interest
Period, the rate per annum (rounded upwards, if necessary, to the next higher
one hundred-thousandth of a percentage point) for deposits in U.S. Dollars for a
period equal to such Interest Period, which appears on the LIBOR01 Page as of
11:00 a.m. (London, England time) on the day 2 Business Days before the
commencement of such Interest Period. “LIBOR01 Page” means the display
designated as “Reuters Screen LIBOR01 Page” (or such other page as may replace
the LIBOR01 Page on that service or such other service as may be nominated by
the British Bankers’ Association as the information vendor for the purpose of
displaying British Bankers’ Association Interest Settlement Rates for U.S.
Dollar deposits).


 
-3-

--------------------------------------------------------------------------------

 
 
 
3.2.Section 5.1 of the Credit Agreement (Definitions) shall be amended by adding
thereto in appropriate alphabetical order the definition of “Designated
Disbursement Account”, and the definitions of “Base Revolving Credit
Commitment”, “Seasonal Revolving Credit Commitment” and “Termination Date”
appearing therein shall be amended and restated to read as follows (which shall
each be effective as of August 31, 2007):
 
“Base Revolving Credit Commitment" means, as to any Bank, the obligation of such
Bank to make Loans under the Revolving Credit in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Bank’s name on Schedule 1.1 attached hereto and made a part hereof, as the same
may be reduced or modified at any time or from time to time pursuant to the
terms hereof. The Borrower and the Banks acknowledge and agree that the Base
Revolving Credit Commitments of the Banks aggregate $187,000,000 on August 31,
2007.
 
“Designated Disbursement Account” means the account of the Borrower maintained
with the Agent or its Affiliate and designated in writing to the Agent as the
Borrower’s Designated Disbursement Account (or such other account as the
Borrower and the Agent may otherwise agree).
 
“Seasonal Revolving Credit Commitment” means, as to any Bank and available only
during the Availability Period, the obligation of such Bank to make Loans under
the Revolving Credit in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Bank’s name on
Schedule 1.1 attached hereto and made a part hereof, as the same may be reduced
or modified at any time or from time to time pursuant to the terms hereof. The
Borrower and the Banks acknowledge and agree that the Seasonal Revolving Credit
Commitments of the Banks aggregate $30,000,000 on August 31, 2007.


 
-4-

--------------------------------------------------------------------------------

 

 


“Termination Date” means September 30, 2009, or such later date to which the
Commitments are extended pursuant to Section 3.4 hereof, or such earlier date on
which the Commitments are terminated in whole pursuant to Sections 2.9, 9.3 or
9.4 hereof.

 
3.3.The last sentence of Section 2.3(d) of the Credit Agreement (Disbursement of
Loans) shall be amended and restated in its entirety to read as follows:
 
Subject to Section 7 hereof, the Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Agent’s principal office in Chicago,
Illinois (or at such other location as the Agent shall designate), by depositing
or wire transferring such proceeds to the credit of the Borrower’s Designated
Disbursement Account or as the Borrower and the Agent may otherwise agree.

 
3.4.Section 8.9(e) of the Credit Agreement (Permitted Indebtedness) shall be
amended and restated in its entirety to read as follows:
 

(e) other unsecured Indebtedness for Borrowed Money to any Person (other than to
the Borrower or another Restricted Subsidiary) in an aggregate amount for the
Borrower and all Restricted Subsidiaries not exceeding $15,000,000 at any time
outstanding.

 
3.5.Section 11.8 of the Credit Agreement (Resignation of Agent) shall be amended
by striking the phrase “a commercial bank organized under the laws of the United
States of America or of any State thereof” appearing in the third sentence
thereof and inserting in its place the phrase “a commercial bank, or an
Affiliate of a commercial bank, having an office in the United States of
America”.
 
3.6.Section 11 of the Credit Agreement (The Agent) shall be further amended by
adding at the end thereof a new Section 11.12 which shall read as follows:
 
Section 11.12. Security Trustee. The Banks and the Borrower acknowledge and
agree that Harris N.A. has been appointed to act as Security Trustee pursuant to
the Loan Documents. The Security Trustee shall have all of the benefits and
immunities (i) provided to the Agent in this Section 11 with respect to any acts
taken or omissions suffered by the Security Trustee in connection with any Loan
Documents as fully as if the term “Agent”, as used in this Section 11, included
the Security Trustee with respect to such acts or omissions and (ii) as
additionally provided in this Agreement and any of the other Loan Documents with
respect to the Security Trustee.


 
-5-

--------------------------------------------------------------------------------

 
 
3.7.Section 12.11 of the Credit Agreement (Amendments) shall be amended by
(a) striking the word “and” appearing after subsection (b) appearing in the
third line of this Section, and (b) inserting after subsection (c) and before
the proviso appearing in the fourth line of this Section the following:
 

, and (d) if the rights or duties of the Security Trustee are affected thereby,
the Security Trustee

 
3.8.Schedule 1.l to the Credit Agreement (Commitments) shall be amended and
restated in its entirety to read as the Schedule 1.1 attached hereto.
 
Section 4.
Conditions Precedent.

 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
 
4.1.The Borrower, the Banks, the Prior Agent, and Bank of Montreal, as successor
Agent, shall have executed and delivered this Amendment, and the Borrower shall
have executed and delivered to the Agent (for the account of the Banks)
replacement Notes in the amount of each Bank’s aggregate Commitment.
 
4.2.The Restricted Subsidiaries parties to the Subsidiary Guaranty Agreement
shall have executed and delivered to the Agent their consent to this Amendment
in the form set forth below.
 
4.3.The Borrower shall have executed and delivered to Bank of Montreal, as
successor Agent, a replacement administrative agent’s letter and Designated
Disbursement Account letter, each in form and substance acceptable to the
successor Agent.
 
4.4.Legal matters incident to the execution and delivery of this Amendment shall
be satisfactory to the Agent and its counsel.
 
Section 5.
Representations.

 
In order to induce the Banks to execute and deliver this Amendment, the Borrower
hereby represents to the Agent, the Security Trustee, and the Banks that as of
the date hereof, after giving effect to the amendments set forth in Section 3
above, (a) the representations and warranties set forth in Section 6 of the
Credit Agreement and in the other Loan Documents are and shall be and remain
true and correct (except that the representations contained in Section 6.6 shall
be deemed to refer to the most recent financial statements of the Borrower
delivered to the Agent) and (b) the Borrower and the Guarantors are in
compliance with the terms and conditions of the Credit Agreement and the other
Loan Documents and no Default or Event of Default exists or shall result after
giving effect to this Amendment.

 
-6-

--------------------------------------------------------------------------------

 
 
 
Section 6.
Miscellaneous.

 
6.1.Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.
 
6.2.The Borrower heretofore executed and delivered, among other things, the
Company Security Agreement and hereby acknowledges and agrees that the security
interests and liens created and provided for therein continue to secure the
payment and performance of the Obligations of the Borrower under the Credit
Agreement as amended hereby entitled to all of the benefits and privileges set
forth therein.
 
6.3.The Borrower agrees to pay on demand all costs and expenses of or incurred
by the Agent in connection with the negotiation, preparation, execution and
delivery of this Amendment and the other instruments and documents to be
executed and delivered in connection herewith, including the fees and expenses
of counsel for the Agent.
 
6.4.This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of an
Adobe Portable Document Format File (also known as an “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of Illinois (without regard to principles of conflicts of laws).
 
[Signature Page to Follow]
 



 
-7-

--------------------------------------------------------------------------------

 

 
This Third Amendment to Amended and Restated Revolving Credit Agreement is
entered into as of the date and year first above written.

 
World Acceptance Corporation
               
By
/s/A. Alexander McLean, III
 
 
Name: A. Alexander McLean, III
 
 
Title: Chief Executive Officer
 
    
Accepted and agreed to.
             
Bank of Montreal, in its capacity as successor Agent
                      
By
/s/Michael Cameli
 
Name Michael Cameli
 
 
Title Director
                       
BMO Capital Markets Financing, Inc.
                      
By
/s/Michael Cameli
 
 
Name Michael Cameli
 
 
Title Director
           
JPMorgan Chase Bank, N.A.
                      
By
/s/Michael M. Tolentino
 
 
Name Michael M. Tolentino
 
 
Title Vice President
                
LaSalle Bank National Association
               
By
/s/David H. Shearer
 
 
Name David H. Shearer
 
 
Title Senior Vice President


 
-8-

--------------------------------------------------------------------------------

 

 

 
Capital One, National Association 
                   
By
/s/Lori Mitchell
 
 
Name Lori Mitchell
 
 
Title Vice President
                
Wells Fargo Financial Preferred Capital, Inc. 
                    
By
/s/William M. Laird
 
 
Name William M. Laird
 
 
Title Senior Vice President
                       
Carolina First Bank
               
By
/s/Kevin M. Short
 
 
Name Kevin M. Short
 
 
Title Executive Vice President
      
Accepted and agreed to.
    
 
     
Harris N.A., in its capacity as Security Trustee and as resigning Agent and as
Departing Bank
               
By
/s/Michael Cameli
 
 
Name Michael Cameli
 
 
Title Director

 
 
 
-9-

--------------------------------------------------------------------------------

 





Acknowledgement and Consent
 
Each of the undersigned is a Restricted Subsidiary of World Acceptance
Corporation who has executed and delivered to the Security Trustee, the Agent,
and the Banks the Subsidiary Guaranty and the Subsidiary Security Agreement.
Each of the undersigned hereby acknowledges and consents to the Third Amendment
to Amended and Restated Revolving Credit Agreement set forth above and confirms
that the Loan Documents executed by it, and all of its obligations thereunder,
remain in full force and effect, and that the security interests and liens
created and provided for therein continue to secure the payment and performance
of the Obligations of the Borrower under the Credit Agreement after giving
effect to the Amendment. Each of the undersigned acknowledges that the Security
Trustee, the Agent, and the Banks are relying on the foregoing in entering into
the Amendment.
 
Dated as of August 31, 2007.

 
World Acceptance Corporation of Alabama
 
World Acceptance Corporation of Missouri
 
World Finance Corporation of Georgia
 
World Finance Corporation of Louisiana
 
World Acceptance Corporation of Oklahoma, Inc.
 
World Finance Corporation of South Carolina
 
World Finance Corporation of Tennessee
 
WFC of South Carolina, Inc.
 
World Finance Corporation of Illinois
 
World Finance Corporation of New Mexico
 
World Finance Corporation of Kentucky
 
WFC Services, Inc., a South Carolina corporation
 
World Finance Corporation of Colorado
                              
By
/s/A. Alexander McLean, III
   
A. Alexander McLean, III
   
Its Chief Executive Officer

 



 
 

--------------------------------------------------------------------------------

 

 



 
WFC Limited Partnership
     
By
WFC of South Carolina, Inc., as sole
general partner

 



 
By
/s/A. Alexander McLean, III
   
A. Alexander McLean, III
   
Its Chief Executive Officer

 


 
World Finance Corporation of Texas
             
 
By
/s/Jeff L. Tinney
   
Jeff L. Tinney
   
Its President



 
-2-

--------------------------------------------------------------------------------

 





Schedule 1.1
 
Commitments
 
Name of Bank
 
Base Revolving Credit Commitments
 
Seasonal Revolving Credit Commitments
 
Total Commitments
 
BMO Capital Markets Financing, Inc.
 
$
41,098,901.10
 
$
6,593,406.58
 
$
47,692,307.68
 
JPMorgan Chase Bank, NA
 
$
35,704,670.33
 
$
5,728,021.98
 
$
41,432,692.31
 
LaSalle Bank National Association
 
$
28,769,230.77
 
$
4,615,384.62
 
$
33,384,615.39
 
Capital One, National Association
 
$
23,375,000.00
 
$
3,750,000.00
 
$
27,125,000.00
 
Wells Fargo Financial Preferred Capital, Inc.
 
$
35,704,670.33
 
$
5,728,021.98
 
$
41,432,692.31
 
Carolina First Bank
 
$
22,347,527.47
 
$
3,585,164.84
 
$
25,932,692.31
 
Total
 
$
187,000,000.00
 
$
30,000,000.00
 
$
217,000,000.00
 




